AMENDMENT NO. 1

, dated as of March 2002 (this "Amendment"), to the Management Consulting
Agreement, dated November 14, 2000 (the "Management Consulting Agreement"),
between RESOLUTION PERFORMANCE PRODUCTS LLC, a Delaware corporation (the
"Company"), and APOLLO MANAGEMENT IV, L.P., a Delaware limited partnership
("Apollo").



WHEREAS

, the Company continues to desire to avail itself of Apollo's expertise pursuant
to the Management Consulting Agreement with respect to Apollo's rendering
certain management consulting and advisory services related to the business and
affairs of the Company and its respective subsidiaries and affiliates and the
review and analysis of certain financial and other transactions;



WHEREAS

, Apollo and the Company agree that it is in their respective best interests to
enter into this Amendment whereby, for the consideration specified herein,
Apollo will continue to provide such services as an independent consultant to
the Company.



NOW, THEREFORE,

in consideration of the mutual covenants hereinafter set forth, the Company and
Apollo agree as follows:



    Amendment to Management Consulting Agreement.
 1. Section 4 of the Management Consulting Agreement is hereby amended in its
    entirety to read as follows:

    "As consideration for Apollo's agreement to render the services set forth in
    Section 3(a) of this Agreement and as compensation for any such services
    rendered by Apollo, the Company agrees to pay to Apollo an annual fee of
    $750,000.00, payable in equal quarterly installments of $187,500.00 each on
    the first day of each fiscal quarter (or, if such date is not a business
    day, on the next business day thereafter). In addition, the Company agrees
    to pay Apollo an advisory fee of $1,050,000.00 (i) immediately prior to the
    consummation of a Realization Event (as defined in the 2000 Stock Option
    Plan of Resolution Performance Products Inc., the Company's corporate parent
    ("RPP Inc.")) or (ii) at such time as Apollo and its Affiliates ceases to
    own in the aggregate at least 50% of the outstanding shares of common stock
    of RPP Inc. calculated on a fully diluted basis.

    As consideration for services rendered and Apollo's agreement to render
    services as set forth in Section 3(b), the Company agrees to pay to Apollo a
    fee of $5,000,000.00, which shall be earned upon consummation of the
    transactions contemplated by the MSA.

    Upon presentation by Apollo to the Company of such documentation as may be
    reasonably requested by the Company, the Company shall reimburse Apollo for
    all out-of-pocket expenses, including, without limitation, legal fees and
    expenses, and other disbursements incurred by Apollo, its Affiliates or any
    of its Affiliates' directors, officers, employees or agents in the
    performance of Apollo's obligations hereunder, whether incurred on or prior
    to the date hereof, including, without limitation, out-of-pocket expenses
    incurred in connection with the transactions contemplated by the MSA and
    each of the documents referred to therein.

    Nothing in this Agreement shall have the effect of prohibiting Apollo or any
    of its Affiliates from receiving from the Company or any of its subsidiaries
    or Affiliates any other fees, including any fee payable pursuant to Section
    6.

    Reference is made to the Credit Agreement to be entered into at or prior to
    the consummation of the transactions contemplated by the MSA (as amended,
    restated, modified or supplemented and in effect from time to time, the
    "Credit Agreement"), among the Company, RPP Inc., RPP Capital Corporation,
    Resolution Nederland B.V., Salomon Smith Barney Inc., Morgan Guaranty Trust
    Company of New York, and Morgan Stanley Senior Funding, Inc. Any portion of
    the fees payable to Apollo under this Agreement which the Company is
    prohibited from paying to Apollo under the Credit Agreement, shall be
    deferred, shall accrue and shall be payable at the earliest time permitted
    under the Credit Agreement or upon the payment in full of all obligations
    under the Credit Agreement. The Company shall notify Apollo if the Company
    shall be unable to pay any fees pursuant to the Credit Agreement on each
    date on which the Company would otherwise make a payment of fees under this
    Agreement to Apollo."

    Effectiveness
    . This Amendment shall become effective as of January 1, 2002 (the "
    Effective Date
    ").

No Other Amendments. Except as expressly set forth herein, the Management
Consulting Agreement remains in full force and effect in accordance with its
terms and nothing contained herein shall be deemed to be a waiver, amendment,
modification or other change of any term, condition or provision of the
Management Consulting Agreement. References to the Management Consulting
Agreement. From and after the Effective Date, all references in the Management
Consulting Agreement and any other documents to the Management Consulting
Agreement shall be deemed to be references to the Management Consulting
Agreement after giving effect to this Amendment. Headings. The headings used
herein are for convenience of reference only and shall not affect the
construction of, nor shall they be taken into consideration in interpreting,
this Amendment. Counterparts. This Amendment may be executed in any number of
separate counterparts, each of which shall be an original and all of which taken
together shall constitute one and the same instrument. Facsimile counterpart
signatures to this Amendment shall be acceptable and binding. Applicable Law.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW).

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF,

the parties have duly executed this Amendment as of the date first above
written.



RESOLUTION PERFORMANCE

PRODUCTS LLC

 

By: /s/ Marvin O. Schlanger

Name: Marvin O. Schlanger

Title: Chairman

 

APOLLO MANAGEMENT IV, L.P.

 

By: /s/ Josh Harris

Name: Josh Harris

Title: Vice President